Citation Nr: 0834626	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the rating decision of November 19, 1980, which 
denied service connection for an organic disease manifested 
by low back pain was based on clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas in which CUE was not found in the November 18, 
1980 rating decision denying entitlement to service 
connection for low back pain.


FINDING OF FACT

There was no CUE in the rating decision of November 1980 in 
failing to grant service connection for an organic disorder 
manifested by lower back pain as the veteran was not then 
diagnosed with a lower back disability or other disability 
manifested by lower back pain; and there is no indication 
that the facts were incorrect or the law and regulation were 
incorrectly applied in this regard.


CONCLUSION OF LAW

The November 1980 rating decision's denial of service 
connection for an organic disease manifested by lower back 
pain was not clear and unmistakable error. 38 C.F.R. § 
3.105(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. CUE

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE). Where evidence establishes such error, the prior 
rating decision will be reversed or amended. For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision. 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;" (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision. 
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), 
cert. denied, 123 S.Ct. 2574 (2003) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. Fugo 
v. Brown, 6 Vet. App. 40 at 43 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003). To reasonably 
raise CUE, there must be some degree of specificity as to 
what the alleged error is, and unless it is the kind of error 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the error. Id. at 44. Simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE. Id.

Here, the veteran and his representative argue that the RO 
failed to consider the theory of aggravation of a pre-
existing condition in the November 1980 rating decision.  

The November 1980 rating decision denied entitlement to 
service connection for an organic disease manifested by low 
back pain. Notification of the decision was given by letter 
in February 1981.  The veteran did not appeal the November 
1980 decision, and it is now final. 38 U.S.C.A. § 4005 (c) 
(1980) (currently 38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 
2007)).

The veteran's argument for CUE in the November 1980 rating 
decision is that medical examiner and RO personnel failed to 
consider the theory of aggravation.  The veteran noted that 
he reported having been in a motorcycle accident prior to his 
active service.  In determining whether the November 1980 
rating decision contained CUE, the law and the evidence that 
was before the rating board at the time of the prior 
adjudication must be reviewed. See Damrel, supra.

Under the applicable regulations at the time of the November 
1980 rating decision (and substantially the same as under 
present law) service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. See 38 C.F.R. § 3.303 (1980).

The veteran filed a claim for back pain and a testicle 
problem in January 1980, which was within a year following 
his discharge from his active service

Reports of medical history and examination at entrance to 
active service show no complaints, findings, diagnoses, 
defects or other abnormalities concerning the veteran's 
spine.  The veteran reported a history of motorcycle accident 
in 1973.  The examiner noted trauma to the scrotum, repaired 
in 1973, not considered disabling. 

The veteran's service medical records show numerous 
complaints of and treatment for back and testicle problems.  
As early as March 1978, the veteran complained of a painful, 
swollen left testicle and reported cracking his pelvic bone 
in three places in a motorcycle accident prior to service.  
In April 1978, he reported that he injured his back in the 
same accident.  Service medical records thereafter show 
complaints of back pain beginning in basic and existing 
throughout, associated with heavy lifting in April 1978, with 
a fall in July 1978.  Possible aggravation of old injury or 
strain was assessed, and possible radicular component and 
acute muscle spasm were observed.  The veteran received 
several profiles for his testicle and back pain.  However, 
X-rays showed normal findings in the spine in April and 
August 1978.  

In June 1978, the veteran underwent circumcision and high 
ligation of left internal spermatic vein for a symptomatic 
left varicocele.  The medical history taken shows the veteran 
suffered traumatic evisceration of the left testis about two 
to three years prior to active service.  The procedures did 
not result in relief of the veteran's pain.

In August 1978, it was thought that back X-rays showed joint 
irregularities in the sacroiliac joint.  Evaluation was 
requested to determine if a rheumatoid process, such as 
ankylosing spondylitis, was present.  However, subsequent 
clinical tests revealed normal results.  In October 1978, the 
records show an assessment of recurrent low back strain.

In November 1978, a chart review was conducted on the veteran 
due to his continued complaints of chronic pain.  The 
physician opined that the pain appeared to originate from the 
veteran's left epididymis, given his history of testicular 
trauma and surgical exploration prior to service.  After 
treatment the left varicocele was no longer palpable and the 
epididymis was found to be completely within normal limits.  
The physician could find no physical or medical finding for 
the veteran's pain.  

Report of medical examination at discharge from active 
service show abnormality of the spine described as chronic 
low back pain with profile and slight swelling of the scrotum 
with profile.  Abnormality of the genitor-urinary system with 
slight swelling of the left scrotum and chronic 
epididymyalgia was also noted.  No clinical findings or 
diagnoses concerning the lower back were reported, and no 
description of abnormality other than pain was provided by 
the examiner.  

In July 1980, the veteran underwent VA examination.  
Examination of the lower back was observed to show some 
tenderness upon palpation of the lumbosacral area.  
Significant limitation of motion was also observed, with only 
35 degrees flexion, 10 degrees extension, 10 degrees lateral 
flexion, and 20 degrees rotation.  The examiner diagnosed 
status post chronic low back pain with questionable fracture 
of vertebral body, rule-out herniated disc.  However, 
subsequent X-rays were normal.  

In August 1980, the veteran presented an unsigned, undated 
private treatment record.  The physician recorded a history 
as reported by the veteran of a pelvic injury in a motorcycle 
accident in 1975, with reinjury during active service.  The 
entry shows complaints of low back pain and observation of 
spasm and range of motion, but does not reflect a diagnosis 
of a back disability.  The physician diagnosed healed pelvic 
fracture.  

The November 1980 rating decision granted service connection 
for a left varicocele, but denied service connection for an 
organic disease manifested by lower back pain.  The issue of 
service connection for the residuals of pelvic fracture was 
also denied.  

The text of the decision shows that the RO staff noted in 
review of the service medical records that clinical findings 
of the back were consistently negative throughout the 
veteran's active service, although back motion was greatly 
limited by pain.  Similarly, VA examination conducted in July 
1980 showed findings of painful and limited low back motion 
with tenderness to palpation.  But, while the examiner 
assessed status post chronic low back pain and initially 
noted questionable fracture of vertebral body, rule-out 
herniated disc, subsequent X-rays were normal, showing no 
fracture or disc problem.  The rating decision also addressed 
the private treatment record, noting that X-rays showed a 
healed pelvic fracture.

The RO ultimately determined that the medical evidence did 
not demonstrate that an organic basis for the veteran's lower 
back pain was currently present-particularly in view of the 
normal clinical findings presented in the service medical 
records and the normal clinical findings presented in the 
current VA examination report.  In absence of a current 
disability, service connection could not be granted.  

In arriving at this conclusion, and as further explained in 
the February 1981 notification letter, the RO considered 
aggravation of a pre-existing back condition.  However, the 
RO found that if any back condition existed prior to service, 
the medical evidence still did not establish that the veteran 
then manifested an organic back disease that could be 
attributed to aggravation of any pre-existing back condition.  

There is therefore no evidence that the facts were incorrect 
or that the law and regulations were misapplied in this case. 
But, even if the facts had been misinterpreted, for which 
there is no evidence, CUE can not be a mere misinterpretation 
of fact. Oppenheimer v Derwinski, 1 Vet. App. 370, 372 
(1991). To rise to the level of CUE, there must be more than 
a mere disagreement as to how the facts were weighed or 
evaluated. Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

Absent any legal basis for a finding of CUE in the November 
1980 rating decision, a determination that CUE exists with a 
concomitant revision of that decision, is not warranted.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision. Thus, 
the provisions of the VCAA are not applicable to CUE claims. 
See Livesay v. Principi, 15 Vet. App. 165 (2001).


ORDER

The RO's November 19, 1980 rating decision, which denied 
service connection for an organic disease manifested by low 
back pain, was not clearly and unmistakably erroneous, and 
revision of that decision is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


